Case 1:14-cr-00016-WES-LDA Document 54 Filed 05/29/20 Page 1 of 2 PageID #: 347



                              UNITED STATES OF AMERICA
                           DISTRICT COURT OF RHODE ISLAND

 United States of America

 V.                                                  Case no: 14-cr-00016-WES

 Philip DeBartolo

       DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE DUE TO THE
                          COVID-19 PANDEMIC

        Now comes the defendant in the above captioned matter with a motion to release him

 from custody due to “extraordinary and compelling reasons” in accordance with with 18 U.S.C.

 3582 (c)(1)(A)(i). As grounds for this motion, the defendant states that he has chronic medical

 problems which make him more susceptible to the harmful effects of the novel coronavirus and

 the associated COVID-19 disease as described and argued more fully in the attached

 memorandum of law.

        WHEREFORE, the defendant requests the Court modify his sentence to time served and

 release him to supervised release or home confinement.




                                                             Respectfully submitted,
                                                             Philip DeBartolo
                                                             By his attorney,

                                                             /s/ Jason Knight

                                                             Jason Knight, Bar # 7329
                                                             1 Turks Head Place Suite 1440
                                                             Providence RI 02903
                                                             (401) 865-6075
                                                             Jason.knight@jasonknightlaw.com
                                                             Date: May 29, 2020

                                                 1
Case 1:14-cr-00016-WES-LDA Document 54 Filed 05/29/20 Page 2 of 2 PageID #: 348




                                     CERTIFICATION

 I certify that on May 29, 2020, I served the above document on AUSA Milind Shaw via the
 Court’s Case Management/Electronic Case Files (CM/ECF) system.

                                                          /s/ Jason Knight




                                              2
